No. 80-71
                   IN THE SUPREME COURT OF THE STATE OF MONTANA
                                    1980


IN RE THE MARRIAGE OF
RAYMOND C. MILLER,
                           Petitioner and Respondent,


ARLENE MILLER I
                           Respondent and Appellant.


Appeal from:      District Court of the Seventeenth Judicial District,
                  In and for the County of Valley.
                  Honorable M. James Sorte, Judge presiding.
Counsel of Record:
    For Appellant:
         Oleson Law Firm, Kalispell, Montana
    For Respondent:
         Langen and Nielsen, Glasgow, Montana


                                    Submitted on briefs: July 11, 1980
                                                Decided :
Filed:



                            ?
                                Clerk
Mr.   J u s t i c e John Conway H a r r i s o n d e l i v e r e d t h e Opinion of
t h e Court.

        T h i s i s an a p p e a l from a d e n i a l t o reopen and v a c a t e a

judgment i n a d i v o r c e a c t i o n i n t h e D i s t r i c t C o u r t of t h e

S e v e n t e e n t h J u d i c i a l D i s t r i c t , County of V a l l e y .

        A s e p a r a t i o n agreement was s i g n e d and f i l e d w i t h t h e

D i s t r i c t C o u r t by t h e p a r t i e s October 22, 1976.                On March

28, 1978, r e s p o n d e n t , M r .      M i l l e r , f i n a l i z e d t h e d i v o r c e by

obtaining a decree f o r dissolution.                        Appellant, M r s .         Miller,

a r g u e s t h a t t h i s was done w i t h o u t n o t i c e t o h e r of e n t r y of

judgment and t h a t s h e o n l y r e c e i v e d a copy of t h e f i n a l

d e c r e e a f t e r i t had been o b t a i n e d .

        I n August 1978, M r s . M i l l e r moved t o reopen o r v a c a t e

t h e judgment.         The motion was d e n i e d on t h e grounds t h a t i t

o f f e n d e d Rule 60, M.R.Civ.P.              On September 26, 1978, M r .

M i l l e r f i l e d a motion f o r p a r t i t i o n of r e a l e s t a t e .         After

h e a r i n g , t h e Honorable M.         James S o r t e i s s u e d an o r d e r on

December 2 1 , 1978, i n d i c a t i n g t h a t he would o n l y c o n s i d e r

p r o p e r t y a c q u i r e d by t h e p a r t i e s between October 2 2 , 1976

and March 28, 1978.               A motion f o r r e c o n s i d e r a t i o n was f i l e d

by a p p e l l a n t on J u n e 8, 1979, b u t was n e v e r r u l e d upon.

        A h e a r i n g t o d e t e r m i n e t h e r i g h t s of   the parties i n

r e a l e s t a t e a c q u i r e d between t h e t i m e of t h e s e p a r a t i o n

agreement and t h e f i n a l d e c r e e was conducted on August 2 4 ,

1979.      An o r d e r i n c l u d i n g f i n d i n g s o f f a c t , c o n c l u s i o n s of

law and judgment and d e c r e e was e n t e r e d on December 1 3 ,

1979.      Mr.     M i l l e r f i l e d a n o t i c e of e n t r y of judgment one

week l a t e r .

        The M i l l e r s were m a r r i e d on November 1 3 , 1974, and

moved t o R i c h l a n d , Montana, where M r . M i l l e r had r e s i d e d

p r i o r t o t h e marriage.          Two y e a r s l a t e r , on October 2 2 ,
1976, a f t e r s e r i o u s m a r i t a l problems had developed between

them, t h e Millers e x e c u t e d and f i l e d a s e p a r a t i o n agreement.

         T h e r e a f t e r M r s . M i l l e r moved t o K a l i s p e l l , Montana.

Mr.    M i l l e r f o l l o w e d h e r , and f o r s i x t e e n months t h e r e w e r e

attempts t o reconcile, r e s u l t i n g i n a t l e a s t a periodic

marital relationship.                   During t h i s r e c o n c i l i a t i o n p e r i o d ,

t h e M i l l e r s purchased two a c r e s of l a n d n e a r K a l i s p e l l a s

t h e s i t e of M r s .     Miller's trailer.                The resumption of t h e

m a r i t a l r e l a t i o n s h i p i n v o l v e d s h o r t p e r i o d s wherein t h e

p a r t i e s l i v e d t o g e t h e r a s husband and w i f e .             Further, f o r

t h e y e a r s of 1976 and 1977, t h e M i l l e r s f i l e d j o i n t income

tax returns.

        On March 28, 1978, M r .                M i l l e r o b t a i n e d a d i v o r c e and a

d e f a u l t judgment a g a i n s t M r s . M i l l e r .         On August 1 0 , M r s .

M i l l e r f i l e d a motion t o reopen o r v a c a t e t h e judgment.                            Mr.

M i l l e r t h e n moved t o p a r t i t i o n t h e r e a l p r o p e r t y .         Af t e r

h e a r i n g on t h e motions on October 6, 1978, and a f i n a l

h e a r i n g on August 24, 1979, t h e c o u r t e n t e r e d t h e December

1 3 , 1979, d e c r e e which i s now a p p e a l e d .

        The f o l l o w i n g i s s u e s a r e r a i s e d f o r o u r c o n s i d e r a t i o n :

        1.     What e f f e c t d i d t h e p a r t i e s ' a t t e m p t t o r e c o n c i l e

have on t h e s e p a r a t i o n agreement?

        2.     Can m a r i t a l p r o p e r t y be d i s t r i b u t e d i n s e p a r a t e

h e a r i n g s w i t h o u t e i t h e r h e a r i n g i n v o l v i n g t h e t o t a l i t y of

the property?

        3.     I s t h e d i s s o l u t i o n of t h e m a r r i a g e d i v i s i b l e from

t h e o t h e r a s p e c t s of t h e d e c r e e ?

        4.     W a s t h e r e e x t r i n s i c f r a u d on t h e p a r t of r e s p o n d e n t

s o a s t o deny a p p e l l a n t h e r "day i n c o u r t " ?

        5.     Was t h e c o u r t ' s f i n a l a c t i o n a n " a c t i o n i n r e a l

p r o p e r t y , " and i f s o , was t h e t r i a l p r o p e r l y conducted under

s e c t i o n 25-2-103,       MA
                               C?
         The r e c o r d d i s c l o s e s t h a t i n t h e s i x t e e n months between

t h e f i l i n g of t h e s e p a r a t i o n agreement and t h e d a t e of t h e

f i n a l d e c r e e of d i s s o l u t i o n , t h e M i l l e r s a t t e m p t e d a recon-

ciliation.           The f i r s t i s s u e p r e s e n t e d ,   therefore, is really

twofold:         Was t h e r e a r e c o n c i l i a t i o n , and d i d i t r e v o k e t h e

s e p a r a t i o n agreement?

        R e c o n c i l i a t i o n i s t h e v o l u n t a r y r e s u m p t i o n of a m a r i t a l

r e l a t i o n s h i p i n t h e f u l l e s t s e n s e , and i s a s t a t e of mind t o

be d e t e r m i n e d by t h e e v i d e n c e .      K e l l e r v. Keller ( 1 9 3 2 ) , 122
Cal. App. 712, 10 P.2d 541.                The i n c i d e n t s of r e c o n c i l i a t i o n ,

and t h e e v i d e n c e of i t , g e n e r a l l y i n c l u d e c o h a b i t a t i o n where

possible,        s e x u a l r e l a t i o n s , and t h e maintenance of j o i n t

a f f a i r s a s husband and w i f e .             I n 1927, i n t h e c a s e of Ward

v . Ward ( 1 9 2 7 ) , 8 1 Mont. 587, 264 P .                  667, t h i s C o u r t acknow-

l e d g e d t h a t t h e r e v o c a t i o n of such an agreement i s d e t e r -

mined by t h e i n t e n t of t h e p a r t i e s .            However, t h e i n t e n t i o n

must be t o resume m a r r i e d l i f e c o m p l e t e l y and e n t i r e l y , and

n o t t o merely e n j o y e a c h o t h e r ' s s o c i e t y t e m p o r a r i l y , f o r

l i m i t e d p u r p o s e s , o r a s a t r i a l t o s e e i f t h e p a r t i e s want

t o c o n t i n u e a s a m a r r i e d c o u p l e . Temporary c o h a b i t a t i o n i s

n o t s u f f i c i e n t e v i d e n c e of a mutual i n t e n t t o revoke t h e

s e p a r a t i o n agreement.         Ward v. Ward, 8 1 Mont. a t 602, 264 P .

a t 672.

        I n the case before us the f a c t s a r e n o t conclusive a s

t o t h e e x i s t e n c e o r n o n e x i s t e n c e of a r e c o n c i l i a t i o n .   Mrs.

M i l l e r t e s t i f i e d t h a t s h e and M r .    M i l l e r s p e n t a t most t h r e e

months t o g e t h e r between December 1976 and ~ p r i 1978.
                                                         l

However, t h e y f i l e d j o i n t income t a x r e t u r n s and p u r c h a s e d

t h e F l a t h e a d County p r o p e r t y t o g e t h e r .      W e t a k e n o t e of t h e

f a c t t h a t t h i s p e r i o d i c s t a t e of matrimony may have been

s u f f i c i e n t under t h e c i r c u m s t a n c e s i n l i g h t of t h e t i m e

demands p l a c e d on M r . M i l l e r t o c o n d u c t h i s Richland b u s i n e s s .

The D i s t r i c t Court found t h e r e was a r e c o n c i l i a t i o n .
         I t i s t h e e f f e c t of t h e r e c o n c i l i a t i o n which i s a t t h e

h e a r t of t h e i s s u e a t b a r .        W e a r e confronted with the

c h a r a c t e r i s t i c s of b o t h a s e p a r a t i o n agreement and a prop-

e r t y s e t t l e m e n t agreement i n s e p a r a b l y mixed i n one i n s t r u -

ment.       A r e c o n c i l i a t i o n may have a c e r t a i n e f f e c t upon a

s e p a r a t i o n agreement and q u i t e a n o t h e r on a s e t t l e m e n t

agreement.           Annot.,       35 A.L.R. 2d 707, 711 ( 1 9 5 4 ) .         The

p r i n c i p a l f u n c t i o n s of a s e p a r a t i o n agreement are t o s t i p u -

l a t e t h a t t h e p a r t i e s may l a w f u l l y l i v e s e p a r a t e and a p a r t

and t o p r o v i d e f o r t h e s u p p o r t of t h e w i f e and t h e c u s t o d y

and s u p p o r t of c h i l d r e n .       Acre v. Koenig ( 1 9 6 5 ) , 89 Idaho
342, 4 0 4 P.2d 621, 623.                  On t h e o t h e r hand, t h e f u n c t i o n of

                                                   a fu
a p r o p e r t y s e t t l e m e n t i s t o make - - - l l and f i n a l d i s p o s i -

t i o n of t h e p a r t i e s ' r i g h t s w i t h r e s p e c t t o j o i n t and

s e p a r a t e p r o p e r t y . Annot.,      35 A.L.R.2d         a t 711.        W e are

p e r s u a d e d by t h e r e a s o n i n g i n P o t t s v . P o t t s ( 1 9 7 5 ) , 2 4

N.C.App.       673, 2 1 1 S.E.2d 815, wherein t h e c o u r t h e l d t h a t

r e c o n c i l i a t i o n and r e s u m p t i o n of t h e m a r i t a l r e l a t i o n s h i p ,

and a l l t h e i n c i d e n t s t h e r e o f , w i l l have no e f f e c t upon

t h o s e p r o v i s i o n s of t h e agreement which have a l r e a d y been

executed.

        I n t h e c a s e b e f o r e u s , t h e M i l l e r s had e x e c u t e d a l l t h e

terms of t h e agreement r e l a t i n g t o t h e d i s p o s i t i o n of

p r o p e r t y owned by them a s of October 22, 1976.                             I n such a

c a s e i t would r e q u i r e a n e x p r e s s i n t e n t t o r e v o k e , m a n i f e s t e d

by c l e a r and u n m i s t a k a b l e a c t i o n , t o v o i d t h e o r i g i n a l

agreement.          W c o n c l u d e t h a t when t h e terms of an agreement
                     e

have been e x e c u t e d , and t h e agreement d o e s n o t d i s c l o s e

o v e r r e a c h i n g by e i t h e r p a r t y , t h e i n s t r u m e n t i s b i n d i n g a s

t o b o t h i n t h e a b s e n c e of a new agreement.
         I f t h e p a r t i e s d i d r e c o n c i l e , t h a t r e c o n c i l i a t i o n had

no e f f e c t on t h e p r o v i s i o n s which had been c o m p l e t e l y f u l -

f i l l e d . For t h i s C o u r t t o h o l d o t h e r w i s e would be a n a f f r o n t

t o t h e p o l i c i e s o f t h e Uniform M a r r i a g e and Divorce Act

which encourage t h e a m i c a b l e s e t t l e m e n t of d i s p u t e s and a n

improper i n f r i n g e m e n t on t h e i n d i v i d u a l r i g h t s of p e r s o n s t o

d e t e r m i n e t h e i r own a f f a i r s .

         A p p e l l a n t ' s r e l i a n c e on o u r d e c i s i o n i n Metcalf v .

Metcalf       (1979),             Mont.             ,   598 P.2d 1140, 36 St.Rep.

1559, i s n o t w e l l founded i n i t s a p p l i c a t i o n t o h e r a p p e a l .

I n Metcalf we upheld t h e w e l l - s e t t l e d r u l e t h a t a t r i a l

c o u r t i s o b l i g a t e d t o d e t e r m i n e t h e n e t worth of t h e p a r t i e s

a t t h e t i m e of t h e i r d i v o r c e .       See a l s o G r e n f e l l v . G r e n f e l l

(1979)                ,
             - Mont. - 596 P.2d 205, 207, 36 St.Rep.                                          1100,

1103.      However, t h e p r e s e n c e of a v a l i d s e p a r a t i o n agreement

i s f a t a l t o t h e a p p l i c a b i l i t y of t h e Metcalf r u l e .              The

t r i a l judge must a l s o honor t h e s t a t u t e s of t h e S t a t e of

Montana and i s d i r e c t e d i n s e c t i o n 4 0 - 4 - 2 0 1 ,          MCA,     a s fol-

lows :

        I' (1) To promote            a m i c a b l e s e t t l e m e n t of d i s p u t e s
        between p a r t i e s t o a m a r r i a g e a t t e n d a n t upon
        t h e i r s e p a r a t i o n o r t h e d i s s o l u t i o n of t h e i r
        m a r r i a g e , t h e p a r t i e s may e n t e r i n t o a w r i t t e n
        s e p a r a t i o n agreement c o n t a i n i n g p r o v i s i o n s f o r
        d i s p o s i t i o n of any p r o p e r t y owned by e i t h e r of
        them, maintenance o f e i t h e r of them, and sup-
        p o r t , c u s t o d y , and v i s i t a t i o n of t h e i r c h i l d r e n .

        " ( 2 ) I n a p r o c e e d i n g f o r d i s s o l u t i o n of m a r r i a g e
        o r f o r l e g a l s e p a r a t i o n , t h e terms - -e s e p a r a -
                                                                    of t h
        t i o n agreement, e x c e p t t h o s e p r o v i d i n g f o r t h e
        s u p p o r t , c u s t o d y , and v i s i t a t i o n of c h i l d r e n ,
        a r e b i n d i n g upon t h e c o u r t u n l e s s i t f i n d s , a£-
        t e r c o n s i d e r i n g t h e economic c i r c u m s t a n c e s of
        t h e p a r t i e s and any o t h e r r e l e v a n t e v i d e n c e pro-
        duced by t h e p a r t i e s , on t h e i r own motion o r on
        r e q u e s t of t h e c o u r t , t h a t t h e s e p a r a t i o n a g r e e -
        ment i s u n c o n s c i o n a b l e . "     (Emphasis a d d e d . )

        U n c o n s c i o n a b i l i t y w a s n e v e r a t i s s u e a t any t i m e d u r i n g

t h e proceedings.            When t h e D i s t r i c t C o u r t complies w i t h such
a d i r e c t s t a t u t o r y mandate, t h e r e can be no e r r o r .                This

C o u r t t a k e s n o t e of t h e a g e of t h e agreement a t t h e t i m e of

i t s incorporation i n t o t h e f i n a l decree.                    But we w i l l n o t

s u b s t i t u t e o u r c o n c l u s i o n s f o r t h o s e of t h e D i s t r i c t C o u r t

i n t h e a b s e n c e of c l e a r and r e v e r s i b l e e r r o r .       I n r e Mar-

r i a g e of Kramer ( 1 9 7 8 ) , 177 Mont. 6 1 , 580 P.2d 439, 442, 35

St.Rep.       700, 7 0 4 .      W c o n c l u d e t h a t m a r i t a l p r o p e r t y c a n be
                                 e

d i s t r i b u t e d i n separate hearings without e i t h e r hearing

d i s c u s s i n g t h e t o t a l i t y of t h e m a r i t a l e s t a t e where t h e r e i s

mutual agreement a s t o i t s d i s p o s i t i o n .               The r u l e i s w e l l

r e a s o n e d t h a t p e r s o n s must be a b l e t o s e p a r a t e amicably and

d i v i d e t h e i r p r o p e r t y w i t h o u t i n t e r f e r e n c e where s u c h d i v i -

sion i s feasible.              I t i s n o t t h e p r o v i n c e of t h i s C o u r t t o

a l t e r d e c i s i o n s and agreements made between husband and w i f e

i n t h e a b s e n c e of c o m p e l l i n g i n j u s t i c e .

        A p p e l l a n t i s c o r r e c t i n c o n t e n d i n g t h a t t h e n e t worth

of t h e p a r t i e s i s a n e c e s s a r y c o n s i d e r a t i o n ; however, i f

t h e r e i s a s i g n e d and e x e c u t e d s e p a r a t i o n agreement, we must

c o n c l u d e t h a t t h e p a r t i e s t h e m s e l v e s have a l r e a d y made a

d e t e r m i n a t i o n o f t h e i r n e t worth a s a b a s i s f o r t h e i r de-

cision.

        Appellant contends t h a t t h e D i s t r i c t Court e r r e d i n

s e p a r a t i n g t h e d i s s o l u t i o n a s p e c t of t h e d e c r e e from t h e

p r o p e r t y d i s p o s i t i o n of t h e F l a t h e a d County p r o p e r t y .

Argued c o n v e r s e l y , t h e c l a i m i s t h a t p r o p e r t y d i s t r i b u t i o n

must t a k e p l a c e w i t h i n t h e same o r d e r , t h e d e c r e e b e i n g an

unseverable instrument.                   The i s s u e h a s no m e r i t .

        D i s p o s i t i o n of such a q u e s t i o n c a n be accomplished by

r e f e r r i n g t o t h e s t a t u t e s of Montana, t h e Uniform M a r r i a g e

and Divorce Act.              S e c t i o n 40-4-104,        MCA, r e c i t e s i n a p p l i -

cable part:
         " ( 1 ) The d i s t r i c t c o u r t s h a l l e n t e r a d e c r e e of
         d i s s o l u t i o n of m a r r i a g e i f :



        " (d) t o t h e e x t e n t it has j u r i s d i c t i o n        t o do s o ,
        t h e c o u r t h a s c o n s i d e r e d , approved, o r made pro-
        v i s i o n f o r c h i l d c u s t o d y , t h e s u p p o r t of any
        c h i l d e n t i t l e d t o s u p p o r t , t h e maintenance of
        e i t h e r s p o u s e , and t h e d i s p o s i t i o n of p r o p e r t y
                                                                                   -
        o r p r o v i d e -o- a s e p a r a t e , - l a t e r h e a r i n g t o
        -                   f r
        complete t h e s e m a t t e r s . "         (Emphasis added.)

        Clearly, t h e l e g i s l a t u r e intended t o g r a n t t h e D i s t r i c t

C o u r t t h e power t o s e v e r t h e d e c r e e t o whatever e x t e n t

necessary t o resolve disputes e f f i c i e n t l y .

        The D i s t r i c t C o u r t must be f r e e t o d i s p o s e of t h o s e

p o r t i o n s of t h e d e c r e e t h a t a r e i n a c o n d i t i o n t o be de-

cided.       W a r e persuaded by t h e comments t o t h e Uniform Mar-
              e

r i a g e and Divorce Act:

        "The p h r a s e , ' c o n s i d e r e d , approved, o r p r o v i d e d
        f o r , ' i n s u b s e c t i o n ( a ) ( 4 ) i s i n t e n d e d t o con-
        f e r upon t h e c o u r t t h e a u t h o r i t y t o r e f u s e t o
        make any award, i f t h e e v i d e n c e j u s t i f i e s an
        outright denial, a s w e l l a s the authority to
        make s u c h a l l o t m e n t a s t h e f a c t s r e q u i r e .       To
        a v o i d any d o u b t , t h e c o u r t i s a u t h o r i z e d ex-
        p r e s s l y t o p r o v i d e -o- - l a t e r h e a r i n g - -
                                         f r a                            t o corn-
        p l e t e a c t i o n on t h e s e m a t t e r s , i f n e c e s s a r y . "
        Uniform Laws Annot., S302, Commissioner's Com-
        ment ( 1 9 7 3 ) , Vol. 9 a t 123.
                                         A                 (Emphasis a d d e d . )

        W c o n c l u d e , t h e r e f o r e , t h a t t h e i n t e r e s t s of j u s t i c e
         e

and j u d i c i a l economy a r e b e s t s e r v e d by g i v i n g D i s t r i c t

C o u r t s broad d i s c r e t i o n i n t h e c o n d u c t of t h e i r p r o c e e d i n g s

and t h e s e v e r a n c e of t h e v a r i o u s e l e m e n t s of d i s s o l u t i o n

decrees.

        Mrs.    M i l l e r a s s i g n s two c l a i m s of e x t r i n s i c f r a u d

against Mr. M i l l e r .          E x t r i n s i c f r a u d i s t h a t which d e n i e s a n

a d v e r s a r y t h e o p p o r t u n i t y t o have a t r i a l o r f u l l y p r e s e n t

h e r s i d e of t h e c a s e .      Selway v. Burns ( 1 9 6 7 ) , 150 Mont. 1,

429 P.2d 640.            Cases d e c i d e d by t h i s C o u r t r e v e a l t h a t t h e

p r o h i b i t e d r e s u l t of denying t h e o t h e r p a r t y a c c e s s t o a

f a i r t r i a l may be a c h i e v e d by a f f i r m a t i v e l y m i s r e p r e s e n t i n g
f a c t s ( S t a t e e x r e l . S p a r r e n b e r g e r v. D i s t r i c t C o u r t ( 1 9 2 3 ) ,

66 Mont. 496, 214 P. 8 5 ) o r by c o n c e a l m e n t o f f a c t s by a

p e r s o n who had a l e g a l d u t y t o d i s c l o s e t h o s e f a c t s (Hoppin

v . Long ( 1 9 2 5 ) , 74 Mont. 558, 580, 241 P. 6 3 6 ) .                         Further, it

h a s been t h i s C o u r t ' s l o n g s t a n d i n g r u l e t h a t w e have t h e

i n h e r e n t power i n e q u i t y t o g r a n t r e l i e f from judgments

o b t a i n e d by e x t r i n s i c f r a u d .   B u l l a r d v.    Zimmerman ( 1 9 3 0 ) ,

88 Mont. 271, 292 P. 730.       However, f o r t h i s C o u r t t o s e t

a s i d e a D i s t r i c t C o u r t judgment,         t h e f r a u d complained o f

must be e x t r i n s i c o r c o l l a t e r a l and i n no way i n t r i n s i c t o

t h e m e r i t s of t h e case.           Khan v. Khan ( 1 9 4 0 ) , 110 Mont. 591,

1 0 5 P.2d 665.

        The f i r s t a l l e g e d l y f r a u d u l e n t e x e r c i s e upon a p p e l l a n t

was M r . M i l l e r ' s s t a t e m e n t t o t h e c o u r t d u r i n g d i s s o l u t i o n

p r o c e e d i n g s on March 28, 1978.              During t h o s e p r o c e e d i n g s

Judge S o r t e asked M r . M i l l e r i f t h e s e p a r a t i o n agreement

i n c l u d e d and d i s p o s e d o f a l l o f t h e M i l l e r s ' m a r i t a l prop-

erty.      Mr.    Miller r e p l i e d t h a t i t d i d n o t i n c l u d e t h e F l a t -

head County p r o p e r t y a c q u i r e d by t h e p a r t i e s i n t h e s i x t e e n -

month p e r i o d between O c t o b e r 1976 and March 1978.                          Appellant

c h a l l e n g e s t h a t s t a t e m e n t a s b e i n g e x t r i n s i c f r a u d upon t h e

c o u r t b e c a u s e h e r husband f a i l e d t o acknowledge t h e r e c e i p t s

from t h e c o u r s e o f h i s f a r m and r a n c h b u s i n e s s i n t h e Rich-

l a n d a r e a and c o n t e n d s t h a t he had a l e g a l d u t y t o do s o .

        W e a r e d i r e c t e d by t h e l a n g u a g e s e t down i n C a l d w e l l v .

T a y l o r ( 1 9 3 3 ) , 218 C a l . 471, 23 P.2d 758, 760, which t h i s

C o u r t a d o p t e d i n M i n t e r v. M i n t e r ( 1 9 3 6 ) , 103 Mont. 219, 62
P.2d 233.         I n M i n t e r w e found t h a t " a showing of f r a u d

p r a c t i c e d i n t h e t r i a l of t h e o r i g i n a l a c t i o n w i l l n o t

suffice."         1 0 3 Mont. a t 230, 62 P.2d a t 236.                      Such f r a u d i s

i n t r i n s i c and d o e s n o t w a r r a n t r e l i e f .       Moreover, w e a r e n o t
convinced t h a t M r .         Miller's statements o r concealments,

w h e t h e r by m i s t a k e o r d e s i g n , i n any m a t e r i a l way t h w a r t e d

appellant's a b i l i t y t o present her case.                       On t h e r e c o r d w e

see no c o n n e c t i o n between t h e c o n c e a l m e n t and any i n j u r y t o

t h e c o n s i d e r a t i o n of M r s . M i l l e r ' s case.      H i s alleged

f r a u d u l e n t c o n c e a l m e n t i s t h e " v e r y warp and woof of t h e

c a s e i t s e l f " and, a s such, could a t b e s t only c o n s t i t u t e

i n t r i n s i c f r a u d which d o e s n o t a f f o r d t h i s C o u r t t h e g r o u n d s

t o d i s t u r b t h e District Court decree.                   M i n t e r , 1 0 3 Mont. a t



        The o t h e r c l a i m o f f r a u d c h a r g e s M r .     M i l l e r with fraudu-

l e n t l y i n d u c i n g t h e V a l l e y County C l e r k of C o u r t t o e n t e r a

d e f a u l t j u d g m e n t ' a g a i n s t M r s . M i l l e r which s t a t e d on t h e

p r i n t e d form, " h a v i n g f a i l e d t o a p p e a r . "     Appellant contends

t h a t s h e d i d make a g e n e r a l a p p e a r a n c e when s h e f i l e d an

a d m i s s i o n o f s e r v i c e d a t e d O c t o b e r 22, 1976.        I n t h a t docu-

ment a p p e l l a n t s t a t e d t h a t s h e d i d " h e r e b y v o l u n t a r i l y e n t e r

h e r general appearance."                 The c o n c l u s i o n s h e a s k s t h i s C o u r t

t o draw i s t h a t by o b t a i n i n g a d e f a u l t , ' o n a p r e p r i n t e d form

w i t h t h e p h r a s e " h a v i n g f a i l e d t o a p p e a r " on i t , s h e was

d e p r i v e d of h e r " d a y i n c o u r t " by means o f e x t r i n s i c f r a u d .

W e d o n o t draw t h a t c o n c l u s i o n .

        I f a p p e l l a n t r e l i e s on t h a t p o r t i o n o f h e r a d m i s s i o n of

s e r v i c e , s h e i s c o n s t r a i n e d by t h e whole of it.            In that

document t h e r e i s l a n g u a g e which r e a d s :

        "Respondent h a s been f u l l y and f a i r l y ad-
        v i s e d i n t h e p r e m i s e s , and w i t h f u l l know-
        l e d g e , d e c l i n e s t o answer o r o t h e r w i s e p l e a d
        i n s u c h a c t i o n and c o n s e n t s t h a t h e r d e f a u l t
        may b e e n t e r e d t h e r e i n , and t h a t s a i d c a u s e
        may b e s e t down f o r t r i a l a t t h e c o n v e n i e n c e
        of t h e c o u r t , a n d w a i v e s n o t i c e of s u c h s e t -
        t i n g and any a n d a l l o t h e r n o t i c e s o r p r o c e s s
        r e q u i r e d by law i n t h e p r e m i s e s . "

By s i g n i n g t h e above i n s t r u m e n t , M r s .     Miller d i d more t o

d e p r i v e h e r s e l f o f h e r " d a y i n c o u r t " t h a n d i d any a c t i o n o f

Mr.   Miller.
         W e a r e n o t p e r s u a d e d t h a t t h e i n a c c u r a c y on t h e d e f a u l t

form c o n s t i t u t e d f r a u d .     Moreover, e v e n assuming f o r t h e

s a k e o f argument t h a t t h i s were f r a u d , t h e r e i s n o t h i n g i n

t h e r e c o r d o r i n a p p e l l a n t ' s argument which d i s c l o s e s t h a t

t h i s i n c o r r e c t p h r a s e had a n y i m p a c t w h a t s o e v e r on M r s .

M i l l e r ' s c a s e o r h e r o p p o r t u n i t y t o p r e s e n t it.     W e must

c o n c l u d e , a s w e d i d i n Dudley v . S t i l e s ( 1 9 6 3 ) , 142 Mont.
566, 386 P.2d 342, t h a t s u c h a s m a l l e r r o r c a n n o t amount t o

f r a u d on t h e c o u r t , and w e a r e r e s t r a i n e d from e x e r c i s i n g

our equitable prerogatives.

        Mrs.     M i l l e r a s s e r t s t h a t the order determining the

r i g h t s o f t h e p a r t i e s i n t h e F l a t h e a d County p r o p e r t y was a

" p a r t i t i o n " o f r e a l p r o p e r t y and t h a t t h o s e r i g h t s must b e

d e t e r m i n e d by a F l a t h e a d County D i s t r i c t C o u r t p u r s u a n t t o

s e c t i o n 25-2-103,        MCA.      She c o n c l u d e s t h a t t h e V a l l e y County

D i s t r i c t C o u r t i s " t o t a l l y w i t h o u t j u r i s d i c t i o n t o h e a r and

decide such a p a r t i t i o n a c t i o n . "         W e disagree.

        F i r s t o f a l l , t h e s t a t u t e t o which a p p e l l a n t r e f e r s i s

a venue s t a t u t e , n o t a s t a t u t e e s t a b l i s h i n g o r r e s t r i c t i n g

jurisdiction.             S e e s e c t i o n s 3-5-301     e t s e q . , MCA.       Clearly,

any D i s t r i c t Court i n t h i s s t a t e has j u r i s d i c t i o n over a

c i v i l cause of a c t i o n such a s t h i s .            A l t h o u g h s e c t i o n 25-2-

1 0 3 , MCA,     s t a t e s t h a t a c t i o n s i n v o l v i n g r e a l p r o p e r t y must

b e t r i e d i n t h e c o u n t y where t h e p r o p e r t y i s s i t u a t e d , t h a t

s t a t u t e i s i n p a r i m a t e r i a w i t h s e c t i o n 25-2-201,        MCA,      and

t h e two s t a t u t e s must b e r e a d t o g e t h e r t o d e t e r m i n e t h e t r u e

i n t e n t of t h e l e g i s l a t u r e .    S t a t e e x r e l . F o s t e r v. Mountjoy

( 1 9 2 8 ) , 83 Mont. 1 6 2 , 271 P .     446.     S e e a l s o s e c t i o n 1-2-102,

MCA.      S e c t i o n 25-2-201,        MCA,    recites i n a p p l i c a b l e p a r t :

        "The c o u r t o r judge m u s t , - m o t i o n , change
                                               on
        t h e p l a c e of t r i a l i n t h e f o l l o w i n g c a s e s :

        " (1) when t h e c o u n t y d e s i g n a t e d i s n o t t h e
        p r o p e r c o u n t y ; . . ." (Emphasis added. )
         Montana h a s l o n g f o l l o w e d t h e r u l e t h a t a l t h o u g h a D i s -

t r i c C o u r t may n o t be t h e p r o p e r c o u r t b e c a u s e of venue

c o n s i d e r a t i o n s , t h e c o u r t can n e v e r t h e l e s s t r y t h e c a s e i f

t h e r e i s no o b j e c t i o n from t h e p a r t i e s .        This Court i s

g u i d e d by o u r d e c i s i o n i n B u l l a r d v.      Zimmerman ( 1 9 2 8 ) , 82
Mont. 434, 443, 268 P .             512, 516, wherein w e h e l d :

        "Thus, we see, w i t h c e r t a i n e x c e p t i o n s , of
        which t h i s s u i t i s n o t one, an a c t i o n i n a
        m a t t e r o v e r which t h e d i s t r i c t c o u r t h a s
        j u r i s d i c t i o n may be b r o u g h t i n any c o u n t y
        of t h e s t a t e and may be t r i e d where b r o u g h t ,
        u n l e s s s e n t e l s e w h e r e upon demand of d e f e n -
        d a n t o r by agreement            . . ."     (Emphasis sup-
        plied. )

        The r e c o r d i n t h i s c a s e d o e s n o t d i s c l o s e any motion

f o r a change of venue which would have r e q u i r e d t h e V a l l e y

County c o u r t t o t r a n s f e r t h e c a s e t o F l a t h e a d County.               We

c o n c l u d e t h a t t h e judge i n V a l l e y County had j u r i s d i c t i o n t o

h e a r t h i s m a t t e r , and w e r e f u s e t o d e c i d e whether t h a t c o u r t

was t h e p r o p e r forum f o r t h e t r i a l .           The i s s u e on a p p e a l i s

moot and w i l l n o t be c o n s i d e r e d .

        W c a l l t h e a t t e n t i o n of t h e p a r t i e s and t h e c o u r t t o
         e

t h e i n s t r u m e n t t r a n s f e r r i n g t h e F l a t h e a d County p r o p e r t y .

The i n s t r u m e n t i s a commonly used j o i n t t e n a n c y deed which

g r a n t s t o t h e p a r t i e s e q u a l s h a r e s i n t h e p r o p e r t y and a

r i g h t of s u r v i v o r s h i p .   I t i s w e l l s e t t l e d i n Montana t h a t a

r i g h t of s u r v i v o r s h i p accompanies a l l j o i n t t e n a n c y i n t e r -

e s t s i n r e a l property.            Hennigh v. Hennigh ( 1 9 5 7 ) , 1 3 1 Mont.
372, 377, 309 P.2d 1022.                    I f t h e i n t e n t of t h e c o u r t i s t o

g r a n t t o e a c h p a r t y a n u n d i v i d e d one-half         i n t e r e s t , some

a d d i t i o n a l o r d e r o r i n s t r u m e n t w i l l have t o be e x e c u t e d .

The Millers a r e n o t t e n a n t s i n common, and t h e r e e x i s t c e r -

t a i n r e s t r a i n t s on t h e f r e e a l i e n a t i o n of t h e p r o p e r t y by

either.        N e i t h e r p a r t y h a s complete c o n t r o l o v e r t h e i r i n t e r e s t

even though t h e y have e q u a l i n t e r e s t .              The j o i n t t e n a n c y
d e e d , beyond g i v i n g t h e p a r t i e s e q u a l i n t e r e s t s , h a s l i m i t e d

t h e i r individual r i g h t s i n the property.                     S e c t i o n 70-1-307,

MCA.      S e e F i r s t W e s t s i d e N a t i o n a l Bank of G r e a t F a l l s v .

L l e r a ( 1 9 7 8 ) , 176 Mont. 481, 580 P.2d 1 0 0 , 35 St.Rep.                          717.

        I n c o n c l u s i o n , w e must a f f i r m t h e D i s t r i c t C o u r t d e c i -

sion i n a l l respects.              W e a r e o f t h e view t h a t t h e r e c o n -

c i l i a t i o n c o u l d n o t a f f e c t a n a g r e e m e n t t h a t had a l r e a d y

been e x e c u t e d .     F u r t h e r , w e c a n f i n d no s e r i o u s i n e q u i t y i n

t h e a g r e e m e n t t h a t would j u s t i f y o u r i n t e r f e r e n c e i n t h e

m u t u a l a g r e e m e n t o f t h e Millers.         The D i s t r i c t C o u r t d i d n o t

err i n making two s e p a r a t e d i s p o s i t i o n s .           A l t h o u g h w e do n o t

f a v o r such a piecemeal d i s t r i b u t i o n , i n c a s e s of v a l i d

s e p a r a t i o n a g r e e m e n t s which do n o t d i s p o s e o f a l l m a r i t a l

p r o p e r t y , w e must r e s p e c t t h e D i s t r i c t C o u r t ' s d i s c r e t i o n

and t h e i n t e g r i t y o f m u t u a l a g r e e m e n t s .    W e f i n d t h e same

reasoning persuasive with r e s p e c t t o separating t h e dissolu-

t i o n from o t h e r a s p e c t s o f t h e d e c r e e .        A s t o t h e i s s u e of

e x t r i n s i c f r a u d , w e f i n d no f r a u d which would j u s t i f y

d i s t u r b i n g t h e D i s t r i c t C o u r t judgment.        Finally, the

V a l l e y County D i s t r i c t C o u r t c l e a r l y had j u r i s d i c t i o n ,

and i f venue was i m p r o p e r , t h e c o u r t was n o t r e q u i r e d t o

t r a n s f e r t h e c a s e w i t h o u t a demand from a p p e l l a n t .          No

m o t i o n was made, a n d , t h e r e f o r e , t h e o b j e c t i o n i s n o t r e v i e w a b l e

by t h i s C o u r t .

        Af f i r m e d .
We concur:




      7   Chief Justice
     L




!ddL .2y     Justices
              @